Citation Nr: 0401272	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  00-14 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for chronic 
obstructive pulmonary disease (COPD), currently evaluated as 
10 percent disabling.  

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1974 to 
July 1976 and again from September 1977 to July 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the claims at issue.  The 
veteran twice testified at hearings in support of his claims-
initially, in September 2000 before a local hearing officer 
at the RO, and more recently, in September 2001, before the 
Member of the Board signing this decision.  


REMAND

This appeal is Remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.

The veteran contends, in essence, that his service-connected 
disabilities are more severe than the current evaluations 
reflect.  He also maintains that his service-connected 
disabilities prevent him from engaging in substantially 
gainful employment.  

A review of the record reveals that the veteran is service-
connected for residuals, right wrist fracture, residuals, 
right little finger fracture, tinnitus, left ear hearing 
loss, bilateral pes planus, and COPD.  A Board decision of 
June 2002, indicates that the veteran was also service-
connected for bilateral knee disorder, secondary to bilateral 
pes planus.  Since the veteran claims that he is prevented 
from engaging in substantially gainful employment, due to his 
service-connected disabilities, he should be examined for 
those disabilities in connection with this claim.  A thorough 
and contemporaneous examination of the veteran which is 
adequate for rating purposes should be performed.  Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).  This is to ensure 
that evaluation of a disability is a fully informed one.  

Additionally, it is not clear from the record whether the 
veteran is presently employed.  This should be substantiated 
in connection  with the claim.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
treatment he has received for his 
service-connected residuals, right wrist 
fracture, residuals, right little finger 
fracture, tinnitus, left ear hearing 
loss, bilateral pes planus, COPD, and 
bilateral knee disability since 
November 1999.  The RO should obtain 
copies of complete clinical records of 
all such treatment, if any.  Request all 
private treatment records for which the 
appellant provides releases, and 
associate with the claims file all VA 
treatment records of which he provides 
adequate identifying information.  If any 
development undertaken pursuant to 
information or releases provided by the 
appellant above is unsuccessful, 
undertake appropriate notification 
action.  

2.  Schedule the veteran for an 
appropriate VA examination to assess the 
severity of his service-connected 
disabilities.  The claims folder and a 
copy of this remand are to be made 
available to the examiner, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done, to 
include specifically range of motion 
studies (in degrees), and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.  

The examiner should determine whether 
there is weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  The examiner should 
express an opinion as to whether pain 
significantly limits functional ability 
during flare-ups or when the right wrist, 
right little finger, or knees are used 
repeatedly over a period of time.  This 
determination also should be portrayed, 
if feasible, in terms of the degree of 
additional range of motion loss due to 
pain on use during flare-ups.  
The examiner should specifically address 
whether the veteran's service-connected 
the right wrist, right little finger, or 
knees markedly interfere with employment 
or require frequent hospitalizations.  

The examiners should also determine the 
current severity of his service-connected 
bilateral pes planus (Diagnostic Code 
5276), COPD (Diagnostic Code 6604), and 
left ear hearing loss (Diagnostic Code 
6100), according to the applicable rating 
criteria.  

The examiners should make an assessment 
on the effect all of the veteran's 
service-connected disabilities have on 
his ability to work, either singularly or 
when considered in the aggregate along 
with his other service-connected 
disabilities.  Conditions that are not 
service-connected, however, should not be 
considered in making this determination, 
and nether should the veteran's age.  
Rationales should be given for the 
examiners' opinions.  

3.  Ensure compliance with the VCAA in 
accordance 38 U.S.C.A. §§ 5103, and 5103A, 
and any other applicable legal precedent. 

4.  The RO should readjudicate the claims 
of entitlement to an increased rating for 
bilateral pes planus, increased rating 
for COPD, and entitlement to a TDIU.  If 
the issues on appeal remain denied, the 
RO should provide the veteran a 
supplemental statement of the case and 
allow an appropriate period of time for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




